PER CURIAM.
Alfred Smith seeks to appeal the district court’s order denying his petition for a writ of error coram nobis filed under 28 U.S.C. § 1651 (2000). We have reviewed the record and the district court’s order and find no reversible error. Although the district court resolved Smith’s claims on the merits, a writ of error coram nobis is available only when the petitioner is not in custody. See, e.g., United States v. Sawyer, 239 F.3d 31, 37 (1st Cir.2001). As Smith is in federal custody by virtue of his supervised release status, see United States v. Pregent, 190 F.3d 279, 283 (4th Cir.1999), he is not entitled to relief under § 1651. United States v. Noske, 235 F.3d 405, 406 (8th Cir.2000). Accordingly, we affirm the district court’s order denying relief on that basis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.